EXHIBIT 10.19
SEVENTH AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
     THIS SEVENTH AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is executed and entered into as of February 20, 2009, by and among
ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability company, ASTA
FUNDING ACQUISITION II, LLC, a Delaware limited liability company, PALISADES
COLLECTION, L.L.C., a Delaware limited liability company, PALISADES ACQUISITION
I, LLC, a Delaware limited liability company, PALISADES ACQUISITION II, LLC, a
Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a Delaware
limited liability company, PALISADES ACQUISITION V, LLC, a Delaware limited
liability company, PALISADES ACQUISITION VI, LLC, a Delaware limited liability
company, PALISADES ACQUISITION VII, LLC, a Delaware limited liability company,
PALISADES ACQUISITION VIII, LLC, a Delaware limited liability company, PALISADES
ACQUISITION IX, LLC, a Delaware limited liability company, PALISADES ACQUISITION
X, LLC, a Delaware limited liability company, CLIFFS PORTFOLIO ACQUISITION I,
LLC, a Delaware limited liability company, SYLVAN ACQUISITION I, LLC, a Delaware
limited liability company, and OPTION CARD, LLC, a Colorado limited liability
company (sometimes collectively referred to herein as “Borrowers” and
individually as a “Borrower”); ASTA FUNDING, INC., a Delaware corporation,
COMPUTER FINANCE, LLC, a Delaware limited liability company, ASTAFUNDING.COM,
LLC, a Delaware limited liability company, ASTA COMMERCIAL, LLC, a Delaware
limited liability company, and VATIV RECOVERY SOLUTIONS, LLC, a Texas limited
liability company (collectively, “Guarantors”); ASTA FUNDING ACQUISITION IV,
LLC, a Delaware limited liability company, PALISADES ACQUISITION XI, LLC, a
Delaware limited liability company, PALISADES ACQUISITION XII, LLC, a Delaware
limited liability company, PALISADES ACQUISITION XIII, LLC, a Delaware limited
liability company, PALISADES ACQUISITION XIV, LLC, a Delaware limited liability
company, PALISADES ACQUISITION XV, LLC, a Delaware limited liability company,
PALISADES ACQUISITION XVII, LLC, a Delaware limited liability company, PALISADES
ACQUISITION XVIII, LLC, a Delaware limited liability company, CITIZENS LENDING
GROUP LLC, a Delaware limited liability company and VENTURA SERVICES, LLC, a
Delaware limited liability company (collectively, “Additional Guarantors”);
ISRAEL DISCOUNT BANK OF NEW YORK, a New York banking corporation (“IDB”), as
collateral agent for itself and the lenders signatory hereto from time to time
(together with any successor collateral agent appointed pursuant to Section 9.7,
the “Collateral Agent”), as administrative agent (together with any successor
administrative agent appointed pursuant to Section 9.7, the “Administrative
Agent”, and together with the Collateral Agent, the “Agents”), and as co-lead
arranger; MIDDLE MARKET FINANCE, a division of Merrill Lynch Business Financial
Services Inc. (“Merrill Lynch”), as co-lead arranger and as co-administrative
agent; and the Lenders (as defined below).
RECITALS:
     A. Borrowers and Guarantors (collectively, the “Credit Parties”), along
with Administrative Agent and Lenders are parties to a certain Fourth Amended
and Restated Loan

 



--------------------------------------------------------------------------------



 



and Security Agreement dated as of July 11, 2006 (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”). All
capitalized terms used in this Amendment, unless specifically defined herein,
shall have the meanings attributed to them in the Credit Agreement.
     B. The Credit Parties have requested that the Lenders amend certain terms
of the Credit Agreement to, among other things, recognize the aforementioned
Additional Guarantors as Credit Parties to the Credit Agreement pursuant to the
terms of this Amendment.
AGREEMENT:
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Credit Parties, Administrative Agent and Lenders
agree as follows:
SECTION 1. ACCURACY OF RECITALS.
     The Credit Parties acknowledge, represent, warrant and agree that the
Recitals stated above are true and complete in all respects.
SECTION 2. MODIFICATION.
     2.1 The following definitions as contained in Annex A attached to the
Credit Agreement are amended and restated in their entirety to read as follows:
     “Capital Contribution Amounts” shall have the meaning set forth in Section
6.4(d) below.
     “Guarantors” means each Guarantor and Additional Guarantor described in the
preamble to this Amendment, each Subsidiary of any Borrower that is not a
Borrower, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Administrative Agent, for itself and the ratable
benefit of Lenders, in connection with the transactions contemplated by the
Amendment and the other Loan Documents.
     “Permitted Encumbrances” means the following encumbrances: (a) Liens for
taxes or assessments or other governmental Charges not yet due and payable or
which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’,
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 at any time, so long as such Liens attach only
to Inventory; (f) inchoate and unperfected bailees’ and landlord liens with
respect to locations in which a

 



--------------------------------------------------------------------------------



 



bailee or landlord waiver is not required, and which arise in the ordinary
course of business, so long as such Liens attach only to assets located on the
applicable Real Estate; (g) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Credit Party is a party; (h) any
attachment or judgment lien not constituting an Event of Default under
Section 8.1(j); (i) with respect to any Real Estate, the permitted exceptions
set forth on an Exhibit of any mortgage granted to Administrative Agent, on
behalf of Lenders, applicable to such Real Estate, and zoning restrictions,
easements, licenses, or other restrictions on the use of any Real Estate or
other minor irregularities in title (including leasehold title) thereto, so long
as the same do not materially impair the use, value, or marketability of such
Real Estate; (j) presently existing or hereafter created Liens in favor of
Administrative Agent, on behalf of Lenders; (k) Liens expressly permitted under
Section 6.7 (other than subsection (a) thereto) of the Agreement; (l) a Lien in
favor of BMO Capital Markets Corp., as collateral agent, granted by the Credit
Parties to secure the Guaranteed Indebtedness of the Credit Parties to the
extent permitted under Section 6.6(c), provided such Lien is at all times
subordinate to Lien of the Agents and Lenders pursuant to an intercreditor
agreement (and any other applicable documents, from time to time) satisfactory,
in form and substance, to the Administrative Agent and (m) a Lien in favor of
Asta Group, Incorporated, as granted by the Credit Parties, to secure payment on
that certain promissory note, dated April 29, 2008 (together with such other
promissory notes as supersede such promissory note, provide that such successor
notes, in the aggregate, do not exceed the original principal amount of such
promissory note, the “Group Promissory Note”), executed by Asta Funding, in
favor of Asta Group, Incorporated, in the original principal amount of
$8,226,278 and a certain indemnification agreement (the “Group Indemnification
Agreement”) pursuant to which one or more of the Credit Parties agrees to
indemnify Asta Group, Incorporated (on terms reasonably satisfactory to the
Agent) for any and all losses associated with a pledge of all or a portion of
all of the Group Promissory Note to BMO Capital Markets Corp., as collateral
agent in connection with the Receivables Financing Agreement, provided such Lien
is at all times subordinate to Lien of the Agents and Lenders pursuant to an
intercreditor agreement (and any other applicable documents, from time to time)
satisfactory, in form and substance, to the Administrative Agent.
     “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Advances as set forth on Annex J to the
Agreement or in the most recent Assignment Agreement executed by such Lender and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Advances
which aggregate commitment shall not exceed the following amounts: (1) Ninety
Million Dollars ($90,000,000) from the date hereof through March 30, 2009,
(2) Eighty-Five Million Dollars ($85,000,000) from March 31, 2009 through
June 29, 2009, and (3) Eighty Million Dollars ($80,000,000) from June 30, 2009
and thereafter.
     2.2 Annex J attached to the Credit Agreement is hereby deleted in its
entirety and replaced with the Replacement Annex J attached to this Amendment as
Exhibit A.
     2.3 Section 1.1(a)(ii) of the Credit Agreement is amended and restated in
its entirety as follows:

 



--------------------------------------------------------------------------------



 



     (i) Use of Advances to finance Portfolio purchases in excess of $7,500,000
shall require the consent of the Administrative Agent and use of Advances to
finance Portfolio purchases in excess of $15,000,000 in the aggregate during any
120 day period shall require the consent of the Requisite Lenders. In connection
with such purchases, Borrowers shall deliver to Administrative Agent and
Requisite Lenders, if applicable, the Portfolio Proposal relating to such
purchases. For purposes of this Section 1.1(a)(ii) only, any Requisite Lenders
that have not responded within 4 Business Days of receipt of a request for their
consent for the purchase of Portfolios in excess of $15,000,000 shall be deemed
to have consented to such purchase. Borrowers agree not to intentionally
propose, modify or structure (or permit to be structured) any Portfolio
purchases from any one ore more sellers or its affiliates, whether as a single
transaction or a series of transactions, for the purpose of evading the
requirements of this Section 1.1(a)(ii) to obtain the consent of Administrative
Agent or Requisite Lenders, as the case may be. Without limiting the foregoing,
any Portfolio purchase occurring within 120 days of any other Portfolio purchase
or purchases shall be included for purposes of determining whether the consent
of the Administrative Agent or Requisite Lenders is required under this
Section 1.1(a)(ii). Notwithstanding anything in this Section to the contrary, a
Borrower may acquire a Rejected Portfolio having a purchase price in excess of
the amount set forth in this Section without the consent of the Administrative
Agent or the Requisite Lenders if the purchase is made with Borrowers’ own cash
or borrowings that are made without including the Rejected Portfolio as an
Eligible New Portfolio in the Borrowing Base, and if the Rejected Portfolio is
subject to a security interest or Lien in favor of Collateral Agent, for the
benefit of itself, the Agents and Lenders, to secure the Obligations. Without
conferring approval rights upon Administrative Agent (except as otherwise
provided in this Section 1.1(a)(ii)), the applicable Borrower shall deliver to
Administrative Agent, upon Administrative Agent’s request, such information (as
is reasonably available to the applicable Borrower) relating to the purchase of
a Portfolio as Administrative Agent may reasonably request (including any
available Portfolio Acquisition Documents) within a reasonable period of time
following the applicable Borrower’s purchase of such Portfolio.
     2.4 Section 1.4(a) of the Credit Agreement is amended and restated in its
entirety as follows:
     (b) Borrowers shall pay interest to Administrative Agent, for the ratable
benefit of Lenders in accordance with the Revolving Loan being made by each
Lender, in arrears on each applicable Interest Payment Date, at the following
rates: the Base Rate plus the Applicable Base Rate Margin per annum or, at the
election of Borrower Representative, the applicable LIBOR Rate plus the
Applicable LIBOR Margin per annum, based on the aggregate Advances outstanding
from time to time; provided, however, at no time shall the interest rate under
this Section 1.4(a) be less than five hundred (500) basis points per annum.
     The Applicable Margins through and including the First Adjustment Date
shall be plus one hundred (100) basis points for Base Rate Loans and three
hundred (300) basis points for LIBOR Loans. The Applicable Margins if adjusted
as described below, shall be determined in accordance with the following table:

 



--------------------------------------------------------------------------------



 



              APPLICABLE   APPLICABLE IF LEVERAGE RATIO IS:   BASE RATE MARGIN  
LIBOR MARGIN
Less than 1.0 to 1.0
  100 basis points   300 basis points
Greater than or equal to 1.0 to 1.0 but less than 1.25 to 1.0
  125 basis points   325 basis points
Greater than or equal to 1.25 to 1.0
  150 basis points   350 basis points

     The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Borrowers’ consolidated financial condition for
the Fiscal Quarter then ended, commencing with the delivery of Borrowers’
quarterly unaudited Financial Statements to Lenders for the Fiscal Quarter
ending December 31, 2008 (the “First Adjustment Date”). All adjustments in the
Applicable Margins after the First Adjustment Date shall be implemented
quarterly on a prospective basis, commencing at least 5 days after the date of
delivery to Lenders of the quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment. Concurrently with
the delivery of those Financial Statements, Borrower Representative shall
deliver to Administrative Agent and Lenders a certificate, signed by its chief
financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the fifth day
following the delivery of those Financial Statements demonstrating that such an
increase is not required. If a Default, which is not reasonably capable of being
cured, or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, that reduction shall
be deferred until the first day of the first calendar month following the date
on which such Default, which is not reasonably capable of being cured, or Event
of Default is waived or cured.
     2.5 Article 4 of the Credit Agreement is amended by the addition of new
Section 4.3 to read as follows:
     4.3 Annual Audited Statements. A qualification on the audited Financial
Statements of Asta Funding and its Subsidiaries solely as a result of (a) the
Commitment Termination Date scheduled to occur in less than one year and/or
(b) the failure to amend the Receivables Financing Agreement in connection with
the waiver originally provided to Palisades Acquisition XVI, LLC (“Pal XVI”)
dated as of December 1, 2008, shall not be deemed to violate the reporting
requirements set forth in paragraph (b) of Annex E to the Credit Agreement.
     2.6 Section 6.4(b) of the Credit Agreement is amended by adding
“Notwithstanding the foregoing, no Affiliate which is less than 100% directly or
indirectly wholly-owned by Asta or which is organized outside of the laws of the
United States or any State therein shall be required to join this Agreement.” to
the end thereof.

 



--------------------------------------------------------------------------------



 



     2.7 Section 6.4 is amended by adding the following as clause (d) thereto:
     (d) Notwithstanding anything in this Agreement to the contrary, from time
to time, one or more of the Credit Parties (and Non-Credit Party Affiliates)
shall be entitled, in their sole discretion, to make capital contributions from
time to time to other Credit Parties and Non-Credit Party Affiliates for
ultimate contribution to Pal XVI for the purpose of funding costs, expenses and
liabilities incurred by Pal XVI relating to litigation and similar proceedings
on the collection and/or sale of the receivable assets owned by Pal XVI (the
amount of such contributions, “Capital Contribution Amounts”); provided, at no
time shall the Capital Contribution Amounts outstanding exceed $500,000;
provided, further, that no Capital Contribution Amount may be made if such
proposed Capital Contribution Amount together with any outstanding Capital
Contribution Amounts are greater than the Borrowing Availability.
     2.8 Section 6.6 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     6.6 Guaranteed Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Guaranteed Indebtedness except (a) by endorsement of
instruments or items of payment for deposit to the general account of any Credit
Party, (b) for Guaranteed Indebtedness incurred for the benefit of any other
Credit Party if the primary obligation is expressly permitted by this Agreement,
(c) the obligations of the Credit Parties pursuant to a guaranty in favor of BMO
Capital Markets Corp. pursuant to which the Credit Parties guaranty up to
$8,000,000 of the obligations of Pal XVI set forth in and evidenced by that
certain Receivables Financing Agreement dated as of March 2, 2007 (the
“Receivables Financing Agreement”) by and among Pal XVI, as borrower, Palisades
Collection L.L.C., as servicer, Fairway Finance Company, LLC, as lender, BMO
Capital Markets Corp., as administrative and collateral agent, and Bank of
Montreal, as liquidity agent for the liquidity providers, provided such
obligations are at all times subordinate to payment of the Obligations of the
Credit Parties to the Agents and Lenders pursuant to an intercreditor agreement
(and any other applicable documents, from time to time) satisfactory, in form
and substance, to the Administrative Agent, (d) the obligations of the Credit
Parties pursuant to the Group Promissory Note, the Group Indemnification
Agreement and the guaranty in favor of Asta Group, Incorporated pursuant to
which the Credit Parties guaranty the obligations of Asta Funding under the
Group Promissory Note, provided such obligations are at all times subordinate to
payment of the Obligations of the Credit Parties to the Agents and Lenders
pursuant to an intercreditor agreement (and any other applicable documents, from
time to time) satisfactory, in form and substance, to the Administrative Agent
and (e) in connection with Pal XVI, as satisfied by capital contributions
Capital Contribution Amounts pursuant to Section 6.4(d) above.
     2.9 Section 6.10 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     6.10 Financial Covenants. Borrowers shall not breach or fail to comply with
any of the Financial Covenants. Beginning with the fiscal year ending
September 30, 2008 (and for each period included in calculating Fixed Charge
Coverage Ratio for the

 



--------------------------------------------------------------------------------



 



fiscal year ending September 30, 2008) and continuing thereafter for each
reporting period thereafter (and for each period included in calculating Fixed
Charge Coverage Ratio for such reporting period), EBITDA and Fixed Charges
attributable to each of (i) Pal XVI and (ii) all non-cash impairments of
portfolio-related assets in accordance with GAAP shall be excluded from the
computation of the Fixed Charge Coverage Ratio for Asta Funding and its
Subsidiaries, notwithstanding anything contained on Annex G to the contrary.
     2.10 The first sentence of Section 6.20 is amended by added “and each
Guarantor joined to this Agreement may continue to engage in the trade or
business in which it was so engaged (and own assets related thereto) at the time
of such joinder.”
     2.11 Clause (b) of Annex E is amended by adding “(or in the case of the end
of Fiscal Year ending September 2008, within 150 days)” after “To Administrative
Agent and Lenders, within 90 days after the end of each Fiscal Year” in the
first sentence thereof.
     2.12 The number “1.50” in clause (a) of Annex G is hereby replaced with
“1.75”.
     2.13 No Other Modifications. Except as otherwise specifically modified by
this Amendment, all terms, conditions, covenants, rights, duties, obligations
and liabilities of the Credit Parties under the Credit Agreement remain in full
force and effect and unmodified.
SECTION 3. REAFFIRMATION OF SECURITY INTEREST.
The Credit Parties acknowledge and agree that the Lien and security interest in
the Collateral granted by the Credit Parties to the Collateral Agent, for the
benefit of the Agents and the Lenders, pursuant to the Collateral Documents is
and continues to be first in priority. Notwithstanding the foregoing, in order
to secure payment and performance of all of the Obligations of the Credit
Parties to the Agents and Lenders (including, without limitation, the
Obligations defined in each Security Agreement and the Secured Obligations
defined in each Pledge Agreement), each Credit Party hereby grants, assigns,
conveys, mortgages, pledges, hypothecates and transfers to the Collateral Agent,
for the benefit of the Agents and Lenders, a first-priority Lien and security
interest in and other Lien (as applicable) upon all of its right, title and
interest in, to and under the Collateral (including, without limitation, the
Collateral described in each Security Agreement and the Pledged Collateral
described in each Pledge Agreement). The provisions of this Section 3 are
intended to acknowledge the Liens and security interests granted pursuant to the
Collateral Documents. The provisions of this Section 3 shall be deemed to ratify
the existing Liens and security interests of the Collateral Agent, for the
benefit of the Agents and the Lenders, in the Collateral to the extent such
Liens and security interests existed prior to the date hereof, and to create a
Lien and security interest to the extent that no Lien or security interest
therein existed in favor of the Collateral Agent, for the benefit of the Agents
and the Lenders.

 



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES.
     The execution and delivery of this Amendment and the documents and
instruments contemplated by this Amendment have been duly authorized by all
requisite action by or on behalf of the members of the Credit Parties.
SECTION 5. FEES.
     The Borrowers shall pay to Administrative Agent, for the account of the
Lenders, the fees described in the fee letter of even date herewith.
SECTION 6. COVENANTS.
     6.1 This Amendment shall be governed by the terms and provisions of the
Credit Agreement.
     6.2 In the event of a conflict between the terms of this Amendment and the
terms of the Credit Agreement, the terms of this Amendment shall govern and
control.
     6.3 The Credit Parties hereby confirm and agree that the terms, conditions,
covenants, guaranties, assurances, promises and provisions contained in the Loan
Documents to which each is a party remain in full force and effect without
amendment or modification as a result of this Amendment and that the
obligations, liabilities and duties of the Credit Parties remain unimpaired as a
result of this Amendment and are in full force and effect.
     6.4 In order for this Amendment to become effective, the following
conditions must be satisfied and the following items must be received by
Administrative Agent in form and substance satisfactory to Administrative Agent
on or prior to the date that the Credit Parties shall execute and deliver this
Amendment to Lenders:
     A. Amended and Restated Revolving Notes. Duly executed originals of Amended
and Restated Revolving Notes payable to the order of each Revolving Lender dated
the date of the Amendment.
     B. Intercreditor Agreement. Duly executed intercreditor agreement by BMO
Capital Markets Corp., Administrative Agent and Borrower Representative, in form
and substance acceptable to Administrative Agent, with respect to the
subordinate Lien in favor of BMO Capital Markets Corp., as collateral agent,
described in paragraph (l) of the definition of Permitted Encumbrances.
     C. Other Documents. Such other information, confirmations, certificates,
documents and agreements respecting any Credit Party as Administrative Agent
may, in its reasonable discretion, request.
     D. Amendment Fee. Administrative Agent, shall have received, on behalf of
Lenders, an executed copy of the fee letter and payment of the amendment fee
described therein.
SECTION 7. BINDING EFFECT.

 



--------------------------------------------------------------------------------



 



     The Credit Agreement as modified herein shall be binding upon and shall
inure to the benefit of the members of the Credit Parties and their successors
and assigns.
SECTION 8. COUNTERPART EXECUTION; FACSIMILES.
     This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to physically form one document.
Signatures may be exchanged by facsimile, with the original signature to follow.
Each party to this Amendment agrees to be bound by its own faxed signature and
to accept the faxed signature of the other parties to this Amendment.
      For purposes of clarification and notwithstanding all Lenders’ signatories
hereto, certain of the Lenders comprising the non-Requisite Lender group did not
approve the revisions to Paragraphs 2.9 and 2.11 above, whereby only Requisite
Lender approval was obtained and necessary for such revisions to be effective.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first above written.

     
BORROWERS:
  ASTA FUNDING ACQUISITION I, LLC
 
  ASTA FUNDING ACQUISITION II, LLC
 
  PALISADES COLLECTION, L.L.C.
 
  CLIFFS PORTFOLIO ACQUISITION I, LLC
 
  PALISADES ACQUISITION I, LLC
 
  PALISADES ACQUISITION II, LLC
 
  PALISADES ACQUISITION IV, LLC
 
  PALISADES ACQUISITION V, LLC
 
  PALISADES ACQUISITION VI, LLC
 
  PALISADES ACQUISITION VII, LLC
 
  PALISADES ACQUISITION VIII, LLC
 
  PALISADES ACQUISITION IX, LLC
 
  PALISADES ACQUISITION X, LLC
 
  SYLVAN ACQUISITION I, LLC
 
  OPTION CARD, LLC

             
 
  By:   /s/ Gary Stern    
 
                Name: Gary Stern         Title: Manager    

     
GUARANTORS:
  ASTA FUNDING, INC.

             
 
  By:   /s/ Gary Stern    
 
                Name: Gary Stern         Title: President and Chief Executive
Officer    

     
 
  COMPUTER FINANCE, LLC
 
  ASTAFUNDING.COM, LLC
 
  ASTA COMMERCIAL, LLC
 
  VATIV RECOVERY SOLUTIONS, LLC
 
  ASTA FUNDING ACQUISITION IV, LLC
 
  PALISADES ACQUISITION XI, LLC
 
  PALISADES ACQUISITION XII, LLC
 
  PALISADES ACQUISITION XIII, LLC
 
  PALISADES ACQUISITION XIV, LLC
 
  PALISADES ACQUISITION XV, LLC
 
  PALISADES ACQUISITION XVII, LLC
 
  PALISADES ACQUISITION XVIII, LLC
 
  CITIZENS LENDING GROUP, LLC
 
  VENTURA SERVICES, LLC

             
 
  By:   /s/ Gary Stern    
 
                Name: Gary Stern         Title: Manager    

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
AGENT:
  ISRAEL DISCOUNT BANK OF NEW YORK,
 
  as Administrative Agent, Collateral Agent and
 
  Co-Lead Arranger

             
 
  By:   /s/ Kenneth Lipke    
 
           
 
  Name:   Kenneth Lipke    
 
           
 
  Title:   First Vice President    
 
           
 
           
 
  By:   /s/ Jeffrey S. Ackerman    
 
           
 
  Name:   Jeffrey S. Ackerman    
 
           
 
  Title:   Senior Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  MIDDLE MARKET FINANCE, a division of
 
  MERRILL LYNCH BUSINESS FINANCIAL
 
  SERVICES INC., as Co-Administrative Agent and
 
  Co-Lead Arranger

             
 
  By:   /s/ Phillip Salter    
 
           
 
  Name:   Phillip Salter    
 
           
 
  Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
LENDERS:
  ISRAEL DISCOUNT BANK OF NEW YORK,
 
  as Lender

             
 
  By:   /s/ Kenneth Lipke    
 
           
 
  Name:   Kenneth Lipke    
 
           
 
  Title:   First Vice President    
 
           
 
           
 
  By:   /s/ Jeffrey S. Ackerman    
 
           
 
  Name:   Jeffrey S. Ackerman    
 
           
 
  Title:   Senior Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  MIDDLE MARKET FINANCE, a division of
 
  MERRILL LYNCH BUSINESS FINANCIAL
 
  SERVICES INC., as Lender

             
 
  By:   /s/ Phillip Salter    
 
           
 
  Print Name:   Phillip Salter    
 
           
 
  Print Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  BMO CAPITAL MARKETS FINANCING, INC.,
 
  as Lender

             
 
  By:   /s/ Heather L. Turf    
 
           
 
  Print Name:   Heather L. Turf    
 
           
 
  Print Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  BANK LEUMI USA, as Lender

             
 
  By:   /s/ John Le Clair    
 
           
 
  Print Name:   John Le Clair    
 
           
 
  Print Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  THE BERKSHIRE BANK, as Lender

             
 
  By:   /s/ Ira A. Mermelstein    
 
           
 
  Print Name:   Ira A. Mermelstein    
 
           
 
  Print Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  SIGNATURE BANK, as Lender

             
 
  By:   /s/ Thomas J. D’Antona    
 
           
 
  Print Name:   Thomas J. D’Antona    
 
           
 
  Print Title:   Senior Vice President & Senior Lender    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



     
 
  PROVIDENT BANK, as Lender

             
 
  By:   /s/ Ronald Romeo    
 
           
 
  Print Name:   Ronald Romeo    
 
           
 
  Print Title:   Vice President    
 
           

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO SEVENTH AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
REPLACEMENT ANNEX J
(from Annex A — Commitments definition)
to
FOURTH AMENDED AND RESTATED LOAN AGREEMENT

                              Revolving Loan   Revolving Loan         Commitment
as   Commitment as   Revolving Loan     of December 31,   of March 31,  
Commitment as     2008 through   2009 through   of June 30, 2009 Lender   March
30, 2009   June 29, 2009   and thereafter
Israel Discount Bank of New York
  $ 23,142,857.14     $ 21,857,142.86     $ 20,571,428.58  
Middle Market Finance, a division of Merrill Lynch Business Financial Services
Inc.
  $ 15,428,571.43     $ 14,571,428.57     $ 13,714,285.71  
Bank Leumi USA
  $ 10,285,714.29     $ 9,714,285.71     $ 9,142,857.14  
BMO Capital Markets Financing, Inc.
  $ 18,000,000.00     $ 17,000,000.00     $ 16,000,000.00  
The Berkshire Bank
  $ 5,142,857.14     $ 4,857,142.86     $ 4,571,428.57  
Signature Bank
  $ 10,285,714.29     $ 9,714,285.71     $ 9,142,857.14  
Provident Bank
  $ 7,714,285.71     $ 7,285,714.29     $ 6,857,142.86  
 
                       
Total
  $ 90,000,000.00     $ 85,000,000.00     $ 80,000,000.00  

Seventh Amendment to Fourth Amended and Restated Loan Agreement

 